 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
12    DONNA DUGO, an individual,            Case No.: 8:18-cv-01318-JLS-DFM

13    Plaintiff,
14                                            ORDER DISMISSAL WITH
      v.                                      PREJUDICE
15
16    EXTRA SPACE STORAGE, a
      business of unknown form; TT
17    STORAGE HOLDINGS JV LLC, a
18    Delaware limited liability company;
      and DOES 1-10, inclusive,
19
20                           Defendants.

21
22
23
24
25
26
27
28

     SMRH:4830-9655-8238.1                  -1-
 1            After consideration of the Joint Stipulation for Dismissal of the Entire Action
 2   with Prejudice filed by Plaintiff Donna Dugo (“Plaintiff”) and Extra Space Storage
 3   and TT Storage Holdings JV LLC (“Defendants”), the Court hereby enters a
 4   dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action, in its
 5   entirety. Each party shall bear her or its own costs and attorneys’ fees.
 6            IT IS SO ORDERED.
 7
     DATED:            August 1, 2019
 8
 9                                               JOSEPHINE L. STATON
                                        UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     SMRH:4830-9655-8238.1                       -1-
